Name: Commission Directive 76/696/EEC of 27 July 1976 adapting to technical progress Council Directive 73/360/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to non-automatic weighing machines
 Type: Directive
 Subject Matter: natural and applied sciences;  technology and technical regulations;  mechanical engineering;  European Union law
 Date Published: 1976-08-27

 Avis juridique important|31976L0696Commission Directive 76/696/EEC of 27 July 1976 adapting to technical progress Council Directive 73/360/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to non-automatic weighing machines Official Journal L 236 , 27/08/1976 P. 0026 - 0030 Greek special edition: Chapter 13 Volume 3 P. 0224 Spanish special edition: Chapter 13 Volume 5 P. 0035 Portuguese special edition Chapter 13 Volume 5 P. 0035 COMMISSION DIRECTIVE of 27 July 1976 adapting to technical progress Council Directive 73/360/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to non-automatic weighing machines (76/696/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions both for measuring instruments and methods of metrological control (1), as amended by the Act of Accession (2), and in particular Articles 17, 18 and 19 thereof, Having regard to Council Directive 73/360/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to non-automatic weighing machines (3), Whereas, since the preparation and adoption of Council Directive 73/360/EEC, new and more advanced weighing systems have been developed ; whereas new designs have appeared or are planned ; whereas the said Directive should therefore be amended to take account of technical progress; Whereas under Article 4 (1) of Directive 73/360/EEC Ireland and the United Kingdom have five years in order to comply with it ; whereas this period should therefore be taken into account in this Directive; Whereas the provisions of this Directive are in accordance with the opinion of the Committee to Adjust to Technical Progress those Directives which Concern the Elimination of Technical Barriers to Trade in Measuring Instruments, HAS ADOPTED THIS DIRECTIVE: Article 1 In the Annex to Council Directive 73/360/EEC of 19 November 1973, the texts of items 2.2.2.2, 2.2.2.4, 3.2.1.2, 3.2.2.2, 3.2.2.2.2.2, 3.2.7, 4.3.4, 6.2.1.2, 8.2.2, 10.7.1, 10.7.3, 10.7.4, 10.7.5, 10.7.6, 10.13.2.1.3, 10.13.2.2.3, 11.5.2.2.1 and 11.5.2.2.3 are hereby amended in accordance with the Annex hereto. Items 2.2.2.8 and 2.2.2.9 are hereby added. Item 9.1 is hereby deleted. Article 2 1. Member States shall adopt the laws, regulations and administrative provisions needed in order to comply with this Directive in such a manner that these provisions shall take effect one year after the date of notification of this Directive. 2. However, in the event of Ireland and the United Kingdom implementing the provisions of the Council Directive of 19 November 1973 at any time later than the date fixed in the preceding paragraph, the provisions of this Directive shall take effect simultaneously therewith. 3. Member States shall communicate the texts of the provisions of national law which they adopt in the field covered by this Directive to the Commission. Article 3 This Directive is addressed to the Member States. Done at Brussels, 27 July 1976. For the Commission Finn GUNDELACH Member of the Commission (1)OJ No L 202, 6.9.1971, p. 1. (2)OJ No L 73, 27.3.1972, p. 14. (3)OJ No L 335, 5.12.1973, p. 1. ANNEX 2.2.2.2. Zero setting device Device for setting the indication of the machine to zero when the load receptor is empty. 2.2.2.2.1. Non-automatic device Device for setting the machine to zero by an operator. 2.2.2.2.2. Semi-automatic device Device for setting the machine to zero automatically following a manual command. 2.2.2.2.3. Automatic device Device for setting the machine to zero automatically without intervention by an operator. 2.2.2.2.4. Automatic zero correction device Device for correcting automatically the deviations from zero on each weighing result. 2.2.2.4. Tare device Device for resetting the indication of an instrument to zero when a load is placed on the load receptor: - either balancing the tare without intruding on the weighing range of the machine (tare adding device), - or subtracting the tare from the weighing result, thus reducing the weighing range of the machine (tare subtracting device). 2.2.2.4.1. Non-automatic device Device for balancing the tare by an operator. 2.2.2.4.2. Semi-automatic device Device for balancing the tare automatically following a single manual command. 2.2.2.4.3. Automatic device Device for balancing the tare automatically without intervention by an operator. 2.2.2.8. Indication stabilizing device Device for obtaining a stable indication against disturbances within a given range. 2.2.2.9. Oscillation integrating device Device for obtaining a stable indication corresponding to the mean of the oscillations. 3.2.1.2.Graduated machines (1) and 3.2.2.2. Graduated machines (1) footnote: (1)For machines fitted with a device for interpolation of reading, or with an indicating device on which the last figure is clearly differentiated from the other figures, see items 3.2.6 and 3.2.7. >PIC FILE= "T0009312"> 4.3.4. Variation on returning to zero Variation on returning to zero immediately after removal of a load which has remained on the machine for half an hour may not exceed half the verification scale interval. The test must be carried out under practically stable conditions. 6.2.1.2. Discontinuous (digital) indication or printing An extra load, equivalent to 1.4 of a discontinuous (digital) scale interval, placed gently on the machine at equilibrium, with any test load, must increase the initial indication. (In particular with any test load which is just greater than the load causing a change of indication). 8.2.2. Special temperature limits Machines for which special ranges of working temperature are specified in the descriptive markings must satisfy within these ranges the provisions in sections 4, 5 and 6. These ranges must be equal to at least: 1 º C for machines of special accuracy with a verification scale interval of less than 0.1 mg, 5 º C for other machines of special accuracy, (x) 15 º C for machines of high accuracy, 30 º C for machines of medium or ordinary accuracy. 9.1. General Item to be deleted from the Annex to Council Directive 73/360/EEC of 19 November 1973. 10.7.1. Zero-setting device The machines may be provided with one or more zero setting devices and or an automatic zero correction device. 10.7.3. Accuracy in zero-setting and automatic zero correction Zero-setting and automatic zero correction shall be carried out to within one-quarter of the smallest verification scale interval of the machine. 10.7.4. Control of the zero-setting device Control of the zero-setting device must be separate from that of the tare device if the machine is provided with both these devices. 10.7.5. Zero indicating device on machines with discontinuous (digital) indication or printing Machines with discontinuous (digital) indication or printing, which are not fitted with a continuous (analogue) indication or on which the continuous (analogue) scale interval is greater than the discontinuous (digital) scale interval of the machine, shall be provided with an additional zero checking device. This device shall indicate clearly any deviation from zero exceeding one quarter of the discontinuous (digital) scale interval of the machine. If this device is continuous (analogue), its scale interval shall not exceed the discontinuous (digital) scale interval of the machine. This device shall not be obligatory for machines fitted with an automatic zero-setting device or an automatic zero-correction device. 10.7.6. Automatic zero-setting device and automatic zero-correction device Operation of an automatic zero setting device or an automatic zero-correction device shall be impossible when: - the tare adding device or the device for extending the range of self-indication or printing is not at zero, - the machine is not in stable equilibrium. 10.13.2.1.3. Scale intervals of unit prices The scale intervals of unit prices must permit the choice of any of the unit prices required by the use of the machine. 10.13.2.2.3. Scale intervals of price-to-pay The national regulations shall apply. 11.5.2.2.1. Zero-setting devices The operation of non-automatic and semi-automatic zero-setting devices shall be carried out by means of a tool and shall be clearly visible from both sides of the machine. It must be impossible for the tool to be left in the operating position. 11.5.2.2.3. Tare devices Tare devices on weighing machines with two platforms are prohibited. Tare devices are allowed on machines with a single platform on the condition that they allow the public to see: - whether they are in use (see item 12.6.3), and - whether their setting is altered. 11.5.2.2.3.1. Non automatic tare devices The progressive effect of these devices shall not exceed: - one scale interval of the machine when one point of the circumference of the rotating control moves 5 mm, - one scale interval of the machine when the linear control moves 5 mm, - one scale interval of the machine if a tare device with a discontinuous control is fitted to a machine with discontinuous indication, - one scale interval of the machine if a tare device with a discontinuous control is fitted to a machine with continuous indication, having a scale interval not exceeding 2 g, - one half scale interval of the machine if the tare device with discontinuous control is fitted to a machine with continuous indication, having a scale interval equal to or greater than 5 g. In the case of price-indicating machines using electric energy, and fitted with a tare device with a continuous control the indication of the price to pay shall be blanked out if the taring operation is not completed. 11.5.2.2.3.2. Semi-automatic tare devices These devices are authorized on the condition that: - they can only be operated when the machine is in stable equilibrium, - the action of the tare devices does not permit a reduction of the value of the tare, - their effect can only be cancelled when there is no load on the load receptor. In addition, the machines shall comply with one of the following two requirements: 1. the indication of the value of the tare appears on both sides of the machine for the duration of the weighing; 2. the removal of the load from the load receptor, after operation of the tare device, has one of the following effects: - the indication returns to zero and the effect of the tare device is cancelled, - the value of the tare with a "minus" sign is indicated, - all indications are blanked until the effect of the tare device is cancelled. 11.5.2.2.3.3. Automatic tare device These devices are prohibited.